UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-22056 John Hancock Tax-Advantaged Global Shareholder Yield Fund (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: October 31 Date of reporting period: April 30, 2011 ITEM 1. REPORTS TO STOCKHOLDERS. Portfolio summary Top 10 Holdings (32.6% of Net Assets on 4-30-11) 1 NiSource, Inc. 4.1% TECO Energy, Inc. 3.1% Swisscom AG 4.0% BAE Systems PLC 2.9% Southern Company 3.9% Shaw Communications, Inc., Class B 2.9% CenturyLink, Inc. 3.5% France Telecom SA 2.4% Telefonica SA 3.4% Mobistar SA 2.4% Sector Composition Telecommunication Services 25% Financials 6% Utilities 24% Health Care 4% Consumer Staples 13% Information Technology 3% Energy 8% Materials 3% Industrials 7% Short-Term Investments & Other 1% Consumer Discretionary 6% 1 Cash and cash equivalents not included in Top 10 Holdings or Top Five Countries. 2 As a percentage of net assets on 4-30-11. 3 International investing involves special risks such as political, economic and currency risks and differences in accounting standards and financial reporting. These risks are more significant in emerging markets. Sector investing is subject to greater risks than the market as a whole. Because the Fund may focus on particular sectors of the economy, its performance may depend on the performance of those sectors. 6 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report Funds investments As of 4-30-11 (unaudited) Shares Value Common Stocks 98.46% (Cost $112,532,711) Australia 0.81% Westpac Banking Corp. 37,500 1,023,355 Belgium 2.39% Mobistar SA 40,500 3,004,998 Brazil 1.12% CPFL Energia SA 48,500 1,403,331 Canada 4.84% BCE, Inc. 66,400 2,488,553 Shaw Communications, Inc., Class B 169,800 3,585,694 France 7.98% France Telecom SA 130,000 3,048,049 SCOR SE 56,800 1,734,930 Total SA 41,450 2,655,592 Vivendi SA 82,500 2,588,655 Germany 3.35% BASF SE 22,800 2,342,822 Muenchener Rueckversicherungs  Gesellschaft AG (MunichRe) 11,300 1,864,473 Hong Kong 1.15% CLP Holdings, Ltd. 175,000 1,442,992 Italy 2.30% Enel SpA 198,500 1,415,032 Terna Rete Elettrica Nazionale SpA 295,300 1,478,461 Netherlands 1.50% Royal Dutch Shell PLC, ADR 24,250 1,878,890 Norway 2.88% Orkla ASA 67,150 680,304 StatoilHydro ASA, SADR 100,000 2,931,000 Philippines 1.00% Philippine Long Distance Telephone Company, SADR 21,600 1,252,584 Spain 3.43% Telefonica SA 160,100 4,308,609 See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 7 Shares Value Switzerland 5.87% Nestle SA 37,500 2,328,193 Swisscom AG 11,000 5,047,647 Taiwan 1.17% Taiwan Semiconductor Manufacturing Company, Ltd., SADR 108,700 1,467,450 United Kingdom 16.49% AstraZeneca PLC, SADR (C) 37,700 1,878,591 BAE Systems PLC 666,800 3,654,120 British American Tobacco PLC 29,850 1,302,774 Diageo PLC, SADR 26,800 2,180,716 FirstGroup PLC 320,900 1,738,635 Imperial Tobacco Group PLC 75,000 2,640,489 National Grid PLC 72,200 740,802 Scottish & Southern Energy PLC 127,700 2,897,634 United Utilities Group PLC 159,200 1,680,095 Vodafone Group PLC 694,000 1,990,580 United States 42.18% Altria Group, Inc. 93,600 2,512,224 Arthur J. Gallagher & Company 54,300 1,617,054 AT&T, Inc. 59,700 1,857,864 Automatic Data Processing, Inc. 11,700 635,895 Bristol-Myers Squibb Company (C) 90,000 2,529,000 CenturyLink, Inc. (C) 108,000 4,404,240 Diamond Offshore Drilling, Inc. 26,800 2,033,316 Duke Energy Corp. (C) 102,400 1,909,760 E.I. du Pont de Nemours & Company 25,050 1,422,590 Integrys Energy Group, Inc. 12,100 633,556 Lorillard, Inc. 24,800 2,641,200 Merck & Company, Inc. 36,700 1,319,365 Microchip Technology, Inc. (C) 45,600 1,871,424 NiSource, Inc. (C) 261,500 5,086,175 PepsiCo, Inc. 8,500 585,565 Philip Morris International, Inc. (C) 23,400 1,624,896 Pitney Bowes, Inc. (C) 86,600 2,126,896 Progress Energy, Inc. 49,700 2,358,265 Regal Entertainment Group (C) 83,700 1,153,386 Reynolds American, Inc. (C) 24,900 924,039 Southern Company 126,700 4,946,368 TECO Energy, Inc. (C) 200,000 3,854,000 Vectren Corp. 22,400 640,192 Verizon Communications, Inc. (C) 64,500 2,436,810 Windstream Corp. (C) 144,000 1,844,640 8 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report See notes to financial statements Shares Value Preferred Securities 0.78% (Cost $854,267) United States 0.78% MetLife, Inc., Series B, 6.500% 38,600 986,230 Yield (%)* Shares Value Short-Term Investments 2.32% (Cost $2,917,230) Money Market Funds 2.32% State Street Institutional Treasury Money Market Fund 0.00% 2,917,230 2,917,230 Total investments (Cost $116,304,208)  101.56% Other assets and liabilities, net (1.56%) Total net assets 100.00% The percentage shown for each investment category is the total value of the category as a percentage of the net assets of the Fund. ADR American Depositary Receipts SADR Sponsored American Depositary Receipts (C) All or a portion of this security is pledged as collateral for options (see Note 3). Total collateral value at 4-30-11 was $24,425,960. * The rate shown is the annualized seven-day yield as of 4-30-11.  At 4-30-11, the aggregate cost of investment securities for federal income tax purposes was $122,134,101. Net unrealized appreciation aggregated $5,414,129, of which $7,468,829 related to appreciated investment securities and $2,054,700 related to depreciated investment securities. The Fund had the following sector composition as of 4-30-11 (as a percentage of net assets): Telecommunication Services 25% Utilities 24% Consumer Staples 13% Energy 8% Industrials 7% Consumer Discretionary 6% Financials 6% Health Care 4% Information Technology 3% Materials 3% Short-Term Investments & Other 1% See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 9 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 4-30-11 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value for each common share. Assets Investments, at value (Cost $116,304,208) $127,548,230 Cash 24,577 Foreign currency, at value (Cost $184,588) 187,782 Receivable for fund sharessold 182,373 Dividends and interestreceivable 868,288 Other receivables and prepaidexpenses 50,559 Totalassets Liabilities Payable for investmentspurchased 1,668,926 Written options, at value (Premiums received $660,702) (Note3) 1,360,030 Distributionspayable 182,367 Payable toaffiliates Accounting and legal servicesfees 2,973 Trusteesfees 6,842 Other liabilities and accruedexpenses 57,531 Totalliabilities Netassets Capital paid-in $159,528,423 Accumulated distributions in excess of net investmentincome (3,864,087) Accumulated net realized loss on investments, options written and foreign currencytransactions (40,661,539) Net unrealized appreciation (depreciation) on investments, options written and translation of assets and liabilities in foreigncurrencies 10,580,343 Netassets Net asset value pershare Based on 9,440,608 shares of beneficial interest outstanding  unlimited number of shares authorized with no parvalue $13.30 10 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report See notes to financial statements F I N A N C I A L S T A T E M E N T S Statement of operations For the six-month period ended 4-30-11 (unaudited) This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investmentincome Dividends $3,826,575 Interest 217 Less foreign taxeswithheld (141,136) Total investmentincome Expenses Investment management fees (Note5) 593,530 Accounting and legal services fees (Note5) 7,885 Transfer agentfees 17,215 Trustees fees (Note5) 25,108 Printing andpostage 31,375 Professionalfees 38,870 Custodianfees 28,975 Stock exchange listingfees 11,574 Other 9,906 Totalexpenses Net investmentincome Realized and unrealized gain(loss) Net realized gain (loss)on Investments 7,581,842 Written options (Note3) (2,694,072) Foreign currencytransactions 21,575 Change in net unrealized appreciation (depreciation)of Investments 2,724,544 Written options (Note3) (710,228) Translation of assets and liabilities in foreigncurrencies 25,197 Net realized and unrealizedgain Increase in net assets fromoperations See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 11 F I N A N C I A LS T A T E M E N T S Statements of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Sixmonths ended Year 4-30-11 ended (unaudited) 10-31-10 Increase (decrease) in netassets Fromoperations Net investmentincome $2,921,218 $5,967,118 Net realized gain(loss) 4,909,345 (2,849,493) Change in net unrealized appreciation(depreciation) 2,039,513 14,620,004 Increase in net assets resulting fromoperations Distributions toshareholders From net investmentincome (6,781,159) 1 (5,812,586) From tax return ofcapital  (7,669,225) Totaldistributions From Fund share transactions (Note6) Totalincrease Netassets Beginning ofperiod 122,112,720 116,903,670 End ofperiod Accumulated distributions in excess of net investmentincome 1 A portion of the distributions may be deemed a tax return of capital at year-end. 12 Tax-Advantaged Global Shareholder Yield Fund | Semiannual report See notes to financial statements Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since inception. COMMON SHARES Periodended 4-30-11 1 10-31-10 10-31-09 10-31-08 10-31-07 2 Per share operatingperformance Net asset value, beginning ofperiod 3 Net investmentincome 4 0.31 0.64 0.72 1.05 0.02 Net realized and unrealized gain (loss) oninvestments 0.73 1.25 0.42 (5.91) 0.50 Total from investmentoperations Less distributions to commonshareholders From net investmentincome (0.72) 5 (0.62) (0.70) (1.03)  From net realizedgain    (0.38)  From tax return ofcapital  (0.82) (0.83) (0.39)  Totaldistributions  Anti-dilutive impact of repurchaseplan      Offering costs related to commonshares    6  (0.04) Net asset value, end ofperiod Per share market value, end ofperiod Total return at net asset value (%) 8 9 Total return at market value (%) 8 9 9 Ratios and supplementaldata Net assets applicable to common shares, end of period (inmillions) $126 $122 $117 $121 $171 Ratios (as a percentage of average net assets): Expenses beforereductions 1.29 11 1.25 1.29 1.23 1.46 11 Expenses net of fee waivers andcredits 1.29 11 1.25 1.29 1.23 1.30 11 Net investmentincome 4.92 11 5.15 6.01 6.29 1.10 11 Portfolio turnover (%) 50 96 126 195 3 1 Semiannual period from 11-1-10 to 4-30-11.Unaudited. 2 Period from 9-26-07 (inception date) to 10-31-07. 3 Reflects the deduction of a $0.90 per share salesload. 4 Based on the average daily sharesoutstanding. 5 A portion of the distributions may be deemed a tax return of capital at year-end. 6 Less than $0.005 pershare. 7 The repurchase plan was completed at an average repurchase price of $11.09 for 17,400 shares. The redemption for the year ended 10-31-09 was $192,900 and had a less than $0.005 NAVimpact. 8 Total return based on net asset value reflects changes in the Funds net asset value during each period. Total return based on market value reflects changes in market value. Each figure assumes that dividend and capital gain distributions, if any, were reinvested. These figures will differ depending upon the level of any discount from or premium to net asset value at which the Funds shares traded during theperiod. 9 Notannualized. 10 Total returns would have been lower had certain expenses not been reduced during the periodsshown. 11 Annualized. See notes to financial statements Semiannual report | Tax-Advantaged Global Shareholder Yield Fund 13 Notes to financial statements (unaudited) Note 1  Organization John Hancock Tax-Advantaged Global Shareholder Yield Fund (the Fund) is a closed-end diversified management investment company registered under the Investment Company Act of 1940, as amended (the 1940 Act). Note 2  Significant accounting policies The financial statements have been prepared in conformity with accounting principles generally accepted in the United States of America, which require management to make certain estimates and assumptions at the date of the financial statements. Actual results could differ from those estimates. Events or transactions occurring after the end of the fiscal period through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. The following summarizes the significant accounting policies of the Fund: Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
